UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                             X

DURANT ROWE,


                      Plaintiff,

           . ^                                           NOT FOR PUBLICATION
       -against-                                         ORDER
                                                          17-CV-1423(CBA)(PK)
CC RESTAURANT & BAKERY,INC. D/B/A
GOLDEN KRUST CARIBBEAN BAKERY
AND GRILL and KENNETH MOXEY,


                      Defendants.
                                             X

AMON,United States District Judge:

       Plaintiff Durant Rowe brought an action against CC Restaurant & Bakery, Inc., d/b/a

Golden Krust Caribbean Bakery and Grill, and Kenneth Moxey to recover unpaid overtime wages,

liquidated damages,and statutory damages under the Fair Labor Standards Act of 1938("FLSA"),

29 U.S.C. §§ 201 et seq.. and the New York Labor Law("NYLL")N.Y. Lab. Law §§ 650 et seq.

(D.E.# 14.) Although defendants answered,(D.E.# 16),defendants' counsel later withdrew,(D.E.

# 33), and no counsel subsequently filed a Notice of Appearance on the either defendant's behalf,

(D.E. dated August 14, 2018; D.E. dated December 12, 2018). The Court had warned the

Individual Defendant that while he could proceed pro sc. the corporate defendant could not,(D.E.

dated July 6,2018), and failure ofthe corporate defendant's counsel to file a Notice of Appearance

could result in a finding of default,(D.E. dated August 14, 2018). No Notice of Appearance was

subsequently filed on behalf ofthe defendants after withdrawal of counsel. See generallv Docket

l:17-cv-01423-CBA-PK. Additionally, neither the corporate nor individual defendant appeared

for the December 12, 2018, pretrial conference. (D.E. dated December 12, 2018.) On December

27, 2018,the Clerk of Court entered a default,(D.E. #41), and in January of2019 Plaintiff moved
for default judgment,(D.E. # 44). The Court referred the motion for default judgment to the

Honorable Peggy Kuo, United States Magistrate Judge, for a Report and Recommendation

("R&R"). (D.E. dated 1/14/2019.) Magistrate Judge Kuo issued a thorough and well-reasoned

R&R recommending that the Court grant Plaintiffs motion for default judgment and award

damages in the amounts specified in the R&R. (D.E.# 50.)

       No party has objected to the R&R,and the time for doing so has passed. When deciding

whether to adopt a report and recommendation, a district court "may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge." 28 U.S.C.

§ 636(b)(1). To accept those portions ofthe R&R to which no timely objection has been made,"a

district court need only satisfy itself that there is no clear error on the face of the record." Jarvis

V. N. Am.Globex Fund. L.P.. 823 F. Supp.2d 161,163(E.D.N.Y. 2011)(internal quotation marks

and citation omitted).

       The Court has reviewed the record and, finding no clear error, adopts the R&R.

Accordingly,the Court grants the motion for defaultjudgment and awards damages in accordance

with page 20 of the R&R.

       SO ORDERED.




Dated: September(J_,2019                                s/Carol Bagley Amon
       Brooklyn, New York
                                                       Carol Bagl^y Amo
                                                       United Stat
